                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

MARIA ALICEA GONZALEZ,
    Petitioner,

       v.
                                                      Civil No. 18-1222 (BJM)
COMMISSIONER OF SOCIAL
SECURITY,
    Defendant.


                                    OPINION AND ORDER

       Maria Alicea Gonzalez (“Alicea”) moves to reverse the Acting Commissioner of the Social

Security Administration’s (“the SSA” or “the Commissioner”) decision to redetermine and

terminate her Social Security Disability Insurance benefits following a referral from the Office of

the Inspector General (“OIG”). Dkt. 14. The government defended its decision, Dkt. 17, and Alicea

replied. Dkt. 18. The case is before me on consent of the parties. Dkts. 11, 13.

       For the following reasons, the Commissioner’s decision is REMANDED for proceedings

consistent with this ruling.

                                   STANDARD OF REVIEW

       The court’s review of Social Security disability cases is limited to determining whether the

Commissioner and his delegates employed the proper legal standards and found facts upon the

proper quantum of evidence. Manso-Pizarro v. Secretary of Health & Human Services, 76 F.3d 15,

16 (1st Cir. 1996). The Commissioner’s findings of fact are conclusive when supported by

substantial evidence, 42 U.S.C. § 405(g), but are not conclusive when derived by ignoring

evidence, misapplying the law, or judging matters entrusted to experts. Nguyen v. Chater, 172 F.3d

31, 35 (1st Cir. 1999); Ortiz v. Secretary of Health & Human Services, 955 F.2d 765, 769 (1st Cir.

1991). “Substantial evidence means ‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Visiting Nurse

Association Gregoria Auffant, Inc. v. Thompson, 447 F.3d 68, 72 (1st Cir. 2006) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). The court “must affirm the [Commissioner’s]
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                   2

resolution, even if the record arguably could justify a different conclusion, so long as it is supported

by substantial evidence.” Rodríguez Pagán v. Secretary of Health & Human Services, 819 F.2d 1,

3 (1st Cir. 1987). After reviewing the pleadings and record transcript, the court has “the power to

enter a judgment affirming, modifying, or reversing the decision of the Commissioner.” 20 U.S.C.

§ 405(g).

         A claimant is disabled under the Social Security Act if he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the statute, a

claimant is unable to engage in any substantial gainful activity when he “is not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C.

§ 423(d)(2)(A). In determining whether a claimant is disabled, all of the evidence in the record

must be considered. 20 C.F.R. § 404.1520(a)(3).

         Generally, the Commissioner must employ a five-step evaluation process to decide whether

a claimant is disabled. 20 C.F.R. § 404.1520; see Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987);

Goodermote v. Secretary of Health & Human Services, 690 F.2d 5, 6–7 (1st Cir. 1982). In step one,

the Commissioner determines whether the claimant is currently engaged in “substantial gainful

activity.” If so, the claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the

Commissioner determines whether the claimant has a medically severe impairment or combination

of impairments. 20 C.F.R. § 404.1520(c). If not, the disability claim is denied. At step three, the

Commissioner must decide whether the claimant’s impairment is equivalent to a specific list of

impairments contained in the regulations’ Appendix 1, which the Commissioner acknowledges are

so severe as to preclude substantial gainful activity. 20 C.F.R. § 404.1520(d); 20 C.F.R. § 404,

Subpt. P, App. 1. If the claimant’s impairment meets or equals one of the listed impairments, he is

conclusively presumed to be disabled. If not, the evaluation proceeds to the fourth step, through

which the Administrative Law Judge (“ALJ”) assesses the claimant’s residual functional capacity
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                    3

(“RFC”) and determines whether the impairments prevent the claimant from doing the work he

has performed in the past. An individual’s RFC is his ability to do physical and mental work

activities on a sustained basis despite limitations from his impairments. 20 C.F.R. § 404.1520(e)

and 404.1545(a)(1). If the claimant is able to perform his previous work, he is not disabled. 20

C.F.R. § 404.1520(e). If he cannot perform this work, the fifth and final step asks whether the

claimant is able to perform other work available in the national economy in view of his RFC, as

well as age, education, and work experience. If the claimant cannot, then he is entitled to disability

benefits. 20 C.F.R. § 404.1520(f).

         At steps one through four, the claimant has the burden of proving he cannot return to his

former employment because of the alleged disability. Santiago v. Secretary of Health & Human

Services, 944 F.2d 1, 5 (1st Cir. 1991). Once a claimant has done this, the Commissioner has the

burden under step five to prove the existence of other jobs in the national economy the claimant

can perform. Ortiz v. Secretary of Health & Human Services, 890 F.2d 520, 524 (1st Cir. 1989).

Additionally, to be eligible for disability benefits, the claimant must demonstrate that his disability

existed prior to the expiration of his insured status, or his date last insured. Cruz Rivera v. Secretary

of Health & Human Services, 818 F.2d 96, 97 (1st Cir. 1986).

         Rather than requesting review of an initial determination, though, the petitioner here

appeals a redetermination. “The Commissioner of Social Security shall immediately redetermine

the entitlement of individuals to monthly insurance benefits under this subchapter if there is reason

to believe that fraud or similar fault was involved in the application of the individual for such

benefits.” 42 U.S.C. § 405(u)(1)(A). The SSA may have reason to believe fraud or similar fault

occurred through its own investigations or through referral of an investigation by the OIG. See,

e.g., 42 U.S.C. § 1320a-8(l). “Similar fault” occurs when either “an incorrect or incomplete

statement that is material to the determination is knowingly made” or “information that is material

to the determination is knowingly concealed.” Id. at § 405(u)(2). “When redetermining the

entitlement, or making an initial determination of entitlement, of an individual under this

subchapter, the Commissioner of Social Security shall disregard any evidence if there is reason to
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                4

believe that fraud or similar fault was involved in the providing of such evidence.” 42 U.S.C. at §

405(u)(1)(B).

         The Appeals Council, which issues the final administrative determination on social security

cases, defines its procedures and guiding principles in the Hearings, Appeals and Litigation Law

manual (“HALLEX”). 1 HALLEX does not provide substantive rules nor does it interpret statutes

as Social Security Rulings do, so it is not entitled to deference. It does, however, illustrate the

recommended approach ALJs and the Appeals Council take in redetermination cases. See Moore

v. Apfel, 216 F.3d 864, 869 (9th Cir. 2000) (declining to apply Chevron deference to HALLEX);

but see Hicks v. Comm'r of Soc. Sec., 909 F.3d 786, 807 n.9 (6th Cir. 2018) (presuming HALLEX

guidelines were “interpretive rules” after the Social Security Administration so alleged)); see also

Taylor v. Berryhill, Civ. No. 16-044, 2018 WL 1003755, at *16–17 (W.D. Va. Feb. 21, 2018)

(deferring to Social Security Rulings and noting HALLEX constitutes “distinct guidelines” for

redetermination procedures).

         HALLEX explains that a redetermination “based on fraud or similar fault is a re-

adjudication of the individual’s application for benefits.” HALLEX I-1-3-25 (updated Feb. 25,

2016). The ALJ charged with redetermining a claim may consider evidence initially submitted as

well as new, material evidence that does not involve fraud or similar fault and is related to the

period at issue. HALLEX I-1-3-25(A). An ALJ generally decides “whether to disregard evidence

based on whether there is reason to believe similar fault was involved,” but an ALJ assigned to

redetermine a claim may also be instructed to disregard certain evidence. HALLEX I-2-10-10(A),

Note 1 (updated June 25, 2014). Evidence to be considered can be divided between initial evidence,

submitted for the original claim, and new evidence that a beneficiary may submit for the

redetermination. Pursuant to § 405(u)(2), the adjudicator must disregard any information from the

OIG referral which resulted in a finding of fraud or similar fault. See HALLEX I-1-3-25(C)(4)(a).

“[A]djudicators do not have discretion to reconsider the issue of whether the identified evidence


         1
          HALLEX, the Hearings, Appeals and Litigation Law manual, can be located online at
https://www.ssa.gov/OP_Home/hallex/hallex.html.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                        5

should be disregarded when based on an OIG referral of information.” Id.; see also SSR 16-1p,

2016 WL 931538 (March 14, 2016). Redeterminations based on SSA findings of fraud or similar

fault, however, are treated differently and adjudicators retain discretion to consider the

beneficiary’s objection to disregarding certain evidence. Id.2 A beneficiary may submit additional

evidence if it is “new, material, and related to the time period at issue.” Id. at I-1-3-25(C)(4)(c).

The time period at issue, which Alicea refers to as the “closed period,” runs from the disability

onset date through the date of the final benefits determination. Id. at I-1-3-25(C)(3). The onset date

is the date determined by the SSA, rather than the date declared by the beneficiary on his initial

application for benefits. “Evidence that post-dates the original determination or decision can relate

to the period at issue if it is reasonably related to the time period originally adjudicated.” Id. at I-

1-3-25(C)(3)(c). The adjudicator then determines, based on the eligible evidence, whether the

beneficiary was or was not entitled to benefits at the time of the original determination.

         Should the Commissioner determine “that there is insufficient evidence to support such

entitlement, the Commissioner of Social Security may terminate such entitlement and may treat

benefits paid on the basis of such insufficient evidence as overpayments.” 42 U.S.C. § 405(u)(3).

The Commissioner may “require such overpaid person or his estate to refund the amount in excess

of the correct amount.” 42 U.S.C. § 404(a)(1)(A). Beneficiaries may seek a disability insurance

waiver to avoid repayment of benefits later deemed to be overpayments. 42 U.S.C. § 404(b)(1)

(“there shall be no adjustment of payments to, or recovery by the United States from, any person

who is without fault if such adjustment or recovery . . . would be against equity and good

conscience.”).

                                                 BACKGROUND
         The following is a summary of the treatment record, consultative opinions, self-reported

symptoms and limitations as contained in the Social Security transcript, and the case history.



         2
          The Sixth Circuit held in Hicks that this distinct treatment of evidence based solely on the source
of referral for redetermination violates the Due Process Clause of the Fifth Amendment. Hicks, 909 F.3d at
801–04.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                    6

         Alicea applied for disability on December 11, 2009. She claimed June 12, 2009 as the disability

onset date, and she was insured through December 31, 2013. Ex. 1A. Alicea, a packing operator for

Johnson & Johnson with twenty-five years of experience on the job, had stopped working six months

prior with claims of bilateral carpal tunnel syndrome, cervicolumbar radiculopathy, insomnia, and

emotional problems. Ex. 4E at 3; Ex. 2E at 2. She was 52. Ex. 1A. On her disability report, Alicea

listed neurologist Dr. Jose Hernandez-Gonzalez (“Dr. Hernandez-Gonzalez”) and psychiatrist Dr.

Karen Soto-Medina (“Dr. Soto”) as her treating physicians. Ex. 2E at 5. On February 26, 2014, the

SSA sent Alicea a letter informing her that Dr. Hernandez-Gonzalez had plead guilty to making false

statements or representations in medical reports. Tr. 49.

         The letter had its origins in an investigation into social security claims in Puerto Rico that

began around the same time Alicea first submitted her disability insurance benefits claim. Dkt. 17-1 ¶

2 (“Bowles Decl.”). In 2009, employees of the Puerto Rico Disability Determination Service

warned the SSA that some doctors in Puerto Rico were submitting fraudulent medical evidence to

the SSA in disability insurance benefit claims. Id. The SSA then referred the information to its

OIG, which conducted the investigation with the assistance of the Department of Justice and the

Federal Bureau of Investigation. Id.; Dkt. 17 at 4. On August 21, 2013, three doctors, a non-

attorney representative, and seventy-one disability insurance applicants were indicted for fraud in

connection with the OIG investigation. Bowles Decl. at ¶ 3. Dr. Hernandez-Gonzalez was one of

those doctors, and he subsequently plead guilty to a conspiracy to make false statements to the

SSA. Id. at ¶ 4. “Dr. Hernandez admitted that he would exaggerate medical complaints and

symptoms in order to maximize the probability that his patients would be approved for Social

Security disability insurance benefits.” Id.; Tr. 52–59 (Dr. Hernandez-Gonzalez plea agreement).

Alicea, who saw Dr. Hernandez-Gonzalez in 2008 and 2009, was not one of the applicants indicted.

         The SSA began to review the nearly 7,000 cases containing evidence from Dr. Hernandez-

Gonzalez and the other indicted doctors. Bowles Decl. ¶ 5. A special team, the New York Fraud

Prevention Unit (“FPU”), conducted the first round of redeterminations. Id. To redetermine a claim

for disability insurance benefits, the FPU excluded evidence from those who had been criminally
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                     7

charged, including Dr. Hernandez-Gonzalez. Then, the FPU determined whether sufficient

evidence remained to support each beneficiary’s benefits. The SSA preliminarily determined that

about 2,000 beneficiaries could no longer support their benefit allowance without the disregarded

evidence. Id. The SSA suspended these individuals’ benefits, notified them of the redetermination

process, and gave them ten days to submit additional evidence before continuing with its

redetermination process. Id.
         The SSA suspended Alicea’s benefits and redetermined that she had insufficient support to

prove a disability between the disability onset date June 12, 2009 and the date the SSA awarded her

disability benefits, January 28, 2010. Exs. 3A, 4A. Alicea does not appear to have submitted additional

evidence to the court during the ten-day window. Dr. Arvind Chopra, a state medical consultant, and

John Keller, a disability adjudicator, determined that Alicea’s condition was “not severe enough to be

considered disabling.” Ex. 4A at 8. The SSA terminated Alicea’s benefits on March 30, 2014 and stated

that she was not entitled to benefits on February 8, 2010, when it granted her initial claim. Ex. 8B at 1.

Alicea disputed the redetermination and requested reconsideration. Ex. 9B. She was denied. Ex. 6A,

Ex. 12B at 1–2. In the denial letter, the SSA affirmed that she had been overpaid $60,841 in benefits.

Ex. 12B at 168. Alicea sought a hearing before an ALJ, which took place on June 22, 2017. Tr. 31-48.

Alicea and Vocational Expert (“VE”) Sarah Gibson testified. Tr. 33.

         Alicea supported her initial disability claim with medical reports from Dr. Hernandez-

Gonzalez and Dr. Soto. On redetermination, the ALJ disregarded evidence from Dr. Hernandez-

Gonzalez in accordance with 42 U.S.C. at § 405(u)(1)(B). Tr. 19, 22 (disregarding Ex. 1F, Ex. 4F).

Dr. Hernandez-Gonzalez diagnosed Alicea with carpal tunnel syndrome, cervical radiculopathy,

and lumbar radiculopathy in June 2008. Ex. 1F at 2. According to his report, he reached those

findings based on an EMG and on nerve conduction studies. Id. Dr. Hernandez-Gonzalez referred

Alicea for a follow-up cervical spine MRI conducted in June 2009, where the radiologist found

degenerative disc disease with moderate central spinal stenosis and moderate degeneratively

acquired central spinal canal stenosis with left neural foramina narrowing at the C4-5 vertebra

level and neural foramina narrowing at the C5-6 level. Ex. 1F at 6. The radiologist also conducted
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                8

an MRI of Alicea’s hands, finding moderate osteoarthritis. Id. at 7. In response to SSA inquiries,

Dr. Hernandez-Gonzalez submitted a medical report for Alicea on January 7, 2010. Ex. 4F. The

ALJ also disregarded this exhibit on redetermination. Tr. 22.

         Exhibit 1F, which was entirely disregarded, also includes an imaging report from

November 8, 2007 based on a referral from Dr. Edgar Ramos-Mendez (“Dr. Ramos”). Tr. 22; see

Ex. 1F at 8–10. Dr. Ramos was Alicea’s primary care physician. See Tr. 42–43. The report found

Alicea had diffuse inflammatory joint disease with an active inflammatory component in her wrists

and interphalangeal joints. Ex. 1F at 8. Exhibit 4F, also disregarded, contains the same report. Ex.

4F at 12; Tr. 22. The ALJ mistakenly noted that Alicea did not provide medical evidence from Dr.

Ramos, but he correctly stated that she failed to identify Dr. Ramos in her initial application for

disability benefits and failed to submit additional medical evidence from Dr. Ramos to support her

claim. Tr. 24.
         Alicea mentioned a second examining physician, Dr. Hernandez-Viera, but there is no medical

evidence in the record from that doctor. Tr. 24, 40. She stated that Dr. Hernandez-Gonzalez told her

that he would no longer see new patients after he had been seeing Alicea for about a year. He then

referred her to Dr. Hernandez-Viera to get her prescriptions. Tr. 40. Alicea stated that she saw Dr.

Hernandez-Viera until February 2014. She also mentioned seeing a rheumatologist in 2008, but she
did not continue to see him because Dr. Ramos was able to prescribe her the medicine that the

rheumatologist recommended. Tr. 37–38. Alicea did not submit any records from the rheumatologist.

         The ALJ found “there is simply not enough objective medical evidence to establish any

severe impairments, after disregarding the tainted evidence from Dr. Hernandez-Gonzalez.” Tr.

24. The MRI imaging scans from June 2009 showed physical impairments, and the ALJ observed

that “no other medical evidence submitted . . . showed any functional limitations from these

degenerative conditions, or any evidence showing any other physical limitations from other

impairments.” Tr. 24. Nor did any evidence connect those impairments, which the ALJ judged to

be non-severe, to Alicea’s decision to stop working. Id. The ALJ placed great weight on the SSA

medical consultants who found the medical evidence available for consideration during the
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                     9

redetermination process “insufficient to establish severe impairments. Tr. 24 (citing Exs. 4A, 5A,

7F).
         Alicea also claimed emotional problems in her initial application for disability, though she was

awarded disability insurance benefits for “disorders of the back,” specifically for meeting criteria in

Listing 1.04A. Ex. 1A at 1; Ex. 3A at 2. Alicea first saw Dr. Soto on November 13, 2008. Ex. 3F at 1.

According to a psychiatric medical report, Alicea came to Dr. Soto seeking treatment for anxiety,

restlessness, and a history of depression among other things. Id. She reported two to three anxiety

attacks per day, each lasting fifteen to twenty minutes. Id.

         Alicea first visited psychiatrist Dr. Soto in 2008, and she continued to see her every two or

three months through mid-2017, when Dr. Soto moved offices and Alicea could no longer visit her

easily. Ex. 3F at 1; Tr. 42. Dr. Soto diagnosed Alicea with major depressive disorder on her first visit,

November 13, 2008. Ex. 2F at 8–9. During their subsequent five appointments in 2009, Dr. Soto

recorded Alicea as appearing anxious and detached, but lacking flights of ideas, cooperating, being

oriented as to place, time, and person, having conserved short term memory, average intellect, and

neither homicidal nor suicidal ideas. Ex. 2F at 3–7. There are not records from visits to Dr. Soto after

November 10, 2009, but Alicea continued to fill prescriptions from Dr. Soto through 2017. See Ex. 9F

(medical expense reports). The ALJ found insufficient evidence to establish the severity of Alicea’s

mental impairment. He noted that only three of the visits with De Soto occurred after the disability

onset date, and an SSA medical survey found “no limitations from the beneficiary.” Tr. 24 (citing Ex.

1E at 2).

          Physical and emotional impairments feature in the January 2010 function report Alicea

submitted to the SSA as part of her initial application. Ex. 3E. Alicea felt anxious, depressed, and

forgetful, and she felt “a strong pain in [her] body that activates with movements” when she woke up

to. Ex. 3E at 10. Alicea was responsible for taking care of a pet, but otherwise did not participate in

other household chores or care-taking responsibilities. Id. at 11. She attributes her inaction to her

conditions, which made dressing, bathing, doing her hair, and shaving possible only “with difficulty,”

limitations, and “a lot of work.” Id. at 11–12. She stopped managing money and engaging in pastimes

since becoming impaired. Id. at 14. Alicea stated that others did everything around the house, and she
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                   10

left home only for medical appointments. Id. at 13. Alicea needed reminders to attend her medical

appointments and required someone to go with her; according to the function report, her medical

appointments were her only regular “social activity.” Id. at 14.

         Alicea checked boxes to indicate that her impairments affected her ability to: get up, squat,

bend over, stand up, reach, walk, sit down, kneel, climb stairs, remember, finish tasks, concentrate,

understand, follow instructions, use her hands, and get along with others. Ex. 3E at 15. She could only

walk a “little time” before needing to stop and rest for a “long time.” Id. She states that she could not

follow written or oral instructions or finish what she started. Id. Alicea noticed that she became afraid

of “being alone.” Id. at 16.

         The ALJ, reviewing Alicea’s responses during the redetermination proceedings, found that she

had only mild restrictions in her daily living, mainly consisting of the need for reminders for grooming

and medication. Tr. 25. He also identified her social functioning as mildly restricted because she

needed accompaniment outside but still used public transportation. Id. (citing Ex. 1E). The ALJ also

noted the ease with which she communicated with an SSA employee during the claims process in

coming to this judgment. Id. In the third category, focused on the ability to sustain attention and

concentration on a task, the ALJ found mild difficulties only. He weighed Alicea’s professed

forgetfulness regarding money management against Dr. Soto’s treatment notes, which reported full

orientation, conserved memory, decreased task persistence, and impaired tolerance to stress. Id. The

ALJ explained that his finding was affected by the relative dearth of information showing additional

or more specific limitations. Id.

         At the hearing before the ALJ, the VE classified Alicea’s job as “unskilled, medium, and

physical demand per DOT as well as perform[ed] by claimant.”3 Tr. 44. As a packing operator, Alicea

had to sit or stand, package items into boxes, and then place the twenty-five-pound boxes on a conveyor

and pallet. Tr. 35–36. She also had to move materials and wash heavy components. Tr. 36. She testified

that the work required her to keep her head down, which bothered her neck; to grab boxes, which hurt

her back; and to wash pieces by hand, which aggravated her hands to the point that she “almost couldn’t


         3
          SSA Disability Determination Explanations dated March 30, 2014 and May 16, 2014 referred to
her job as “skilled medium work.” Ex. 4A at 4; Ex. 5A at 5.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                   11

grab the pieces.” Tr. 36. Alicea also stated that the threat of mistake and reprimand made her nervous,

and the increased anxiety made her forget her coworkers’ names at times. Id.

         A hypothetical individual with claimant’s age, vocational background, and education who is

limited to simple work could work as a packing operator, according to the VE. Id. When Alicea’s

attorney representative sought to ask the VE about a hypothetical individual with the physical

limitations Alicea claims, the ALJ made him reframe the question multiple times. Id. at 44–45. The

VE eventually answered that a person who could lift and carry 10-15 pounds, who could stand for

about an hour and sit for two hours, to walk for 15-20 minutes before needing a rest, who could climb,

kneel, stoop, crouch occasionally, and who is limited to occasional handling or grasping could not

perform Alicea’s job or any other work. Id. at 47.

         The ALJ concluded that there was “no evidence to suggest that her impairments caused her to

stop working.” Tr. 24. Rather, he stated that Alicea ceased working when her factory closed. Tr. 24

(citing Ex. 2E at 8). In Exhibit 2E, Alicea states twice that she stopped working because of her

condition. Ex. 2E at 2, 8. She notes that she began receiving liquidation payments for her years of

service in June 2009. Id. at 8.

         The ALJ ultimately denied Alicea’s claim because she lacked a severe impairment or

combination of impairments. He held that she was not under a disability as defined in the SSA “at any

time from June 12, 2009, the alleged onset date, through January 28, 2010, the date of the prior

favorable disability determination (20 CFR 404.1520(c)).” Tr. 26.

         Alicea appealed the ALJ’s decision to the Appeals Council, which also denied her claim. Tr.

1. She then filed the instant complaint, asking the federal district court to review the ALJ’s disability

determination and challenging the legal procedure applied in her redetermination case. Dkt. 1.

                                                   DISCUSSION

         Alicea challenges the redetermination process on Fifth Amendment grounds. Alicea objects

to the ALJ’s findings, contests the application of “fraud or similar fault” to her case, contends that

the evidentiary restrictions violated her right to due process, and objects to the assertion that the

SSA overpaid her. The Commissioner disagrees with Alicea on every ground except for the limited

timeframe for which evidence was considered, which he did not address.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                12

         Typically, district courts review ALJ determinations to ensure there is substantial evidence

supporting the ALJ’s decision. 42 U.S.C. § 405(g). Here, Alicea raises additional, constitutional

questions. The court will begin with alleged errors in the redetermination process in keeping with

the constitutional avoidance doctrine. Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. &

Constr. Trades Council, 485 U.S. 568, 575 (1988). Should the Commissioner and the ALJ lack

substantial evidence supporting their decisions to deny Alicea’s claim, then the court need not

reach the constitutional question. If, however, there was substantial evidence supporting the

elimination of Alicea’s benefits, then the court must address the procedure by which that evidence

was submitted and considered.

Sufficiency of the Evidence

         On redetermination, the ALJ must disregard the evidence from Dr. Hernandez-Gonzalez

pursuant to the Social Security Act. See 42 U.S.C. at § 405(u)(1)(B). The ALJ did so, disregarding

Exhibits 1F and 4F, though not entirely. Tr. 24. Exhibit 1 included two MRI imaging scans taken

in 2009 on Dr. Hernandez-Gonzalez’s referral, which the ALJ analyzed for medical evidence of

limitations. Id. The decision to do so represents both an understanding of what type of evidence

Dr. Hernandez-Gonzalez could have exaggerated as well as a break with the strict redetermination

rules precluding ALJ’s from exercising this discretion. See id.; see also Tr. 52–59; Bowles Decl. ¶

4. This exercise of common sense demonstrates the valuable role discretion may play in a

redetermination case. The cervical spine scan showed “degenerative disc disease with moderal central
canal stenosis and left neural foramina narrowing at C4-5 and neural foramina narrowing at C5-6.” Tr.

24 (citing Ex. 1F at 6). A scan of Alicea’s hands “showed moderate osteoarthritis and periarticular

osteopenia.” Id. (citing Ex. 1F at 7). Exhibit 1F also included a 2007 imaging report from a referral

by Alicea’s primary care physician Dr. Ramos. Ex. 1F at 8; Ex. 4F at 12. The scan showed diffuse

inflammatory joint disease with an active inflammatory component in her wrists and

interphalangeal joints. Id. The ALJ overlooked the report, but it might have been excluded in any

case because it predated the period for which the SSA would accept evidence, or the “closed

period.” Tr. 22.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                    13

         After excluding certain evidence and applying the closed period to the remainder, there was no

other medical evidence on the record which demonstrated physical impairment. Alicea referred to a

rheumatologist, whom she saw briefly, but did not submit any medical records from him. Tr. 37–38.

This dearth of information supported the ALJ’s conclusion that Alicea was not disabled. Alicea’s

function report likewise contained scant information connecting her physical impairments to concrete

effects in her work. See generally Ex. 3E. Alicea suffers from nonsevere back impairments, but she

does not meet Listing 1.04A for a disorder of the back. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04.

         The ALJ also considered evidence supporting Alicea’s mental impairment. Dr. Soto

diagnosed Alicea with major depressive disorder on November 13, 2008. Ex. 2F at 8–9. Alicea stated
that she saw Dr. Soto on a regular basis through mid-2017. Tr. 42. The closed period includes only

three visits with Dr. Soto, and the ALJ reviewed records from each. Tr. 24. Dr. Soto’s notes, as the

ALJ observed, record a patient with “somewhat decreased memory, adequate judgment, and superficial

insight . . . but conserved memory and attention, and fully oriented.” Tr. 24 (citing Exs. 2F, 3F). The

ALJ took Alicea’s “sad moods” into account, but the weight of the SSA employee’s interview, which

found no limitations, offsets that finding. Tr. 24 (citing Ex. 1E). The ALJ also gave weight to the SSA

psychological consultants who, on redetermination, found only nonsevere mental impairments Tr. 24

(citing Exs. 7F, 4A, 5A). The decision that Alicea does not have a severe mental impairment such that

she is disabled is supported by substantial evidence, including the fact that her initial disability award

was solely for a physical impairment, and the mild limitations her depression caused. See Ex. 1A at 1;

Tr. 25 (citing function report at Ex. 3E).

         In the absence of evidence from Dr. Hernandez-Gonzalez, the only physician from whom

Alicea has medical reports concerning her back impairment during the closed period, substantial

evidence supports the ALJ’s conclusion that Alicea was not disabled within the meaning of the

Social Security Act. Because the ALJ found her to be not disabled based on the redetermination

procedures laid out in the Social Security Act, the court must address Alicea’s procedural due

process arguments.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                  14

Due Process

         Alicea raises five issues with the procedural due process afforded her in the redetermination

process: application of fraud to her case despite no specific finding against her; an unfair process

for disregarding evidence; the restricted time period; the limitation to the closed period for

establishing a disability and submitting evidence; and overpayment. Dkt. 14 at 2. The government,

for its part, supports the ALJ’s finding and contends sufficient process is afforded to claimants in

redetermination proceedings. Dkt. 17 at 9, 10–16. Alicea’s procedural due process arguments may

be addressed in three general categories: the application of similar fault or fraud, the closed period

restrictions on evidence and proof, and overpayment.

         If there is reason to believe fraud or similar fault was involved in a beneficiary’s claim for

disability insurance, the Commissioner must redetermine benefits and, in that redetermination

process, disregard any evidence for which there is reason to believe fraud or similar fault was

involved in its provision. 42 U.S.C. §§ 405(u)(1)(A)–(B). Alicea raises an objection to both the

application of fraud to her claim without a specific, individualized finding and to the mandated

disregard of evidence in cases referred by the OIG. Dkt. 14 at 11–14. The government responds

that there is no finding of fraud, so there cannot be a due process violation. Dkt. 17 at 8–9. The

government cites as support a policy interpretation ruling. SSR 16-1p, 2016 WL 931538 (March

14, 2016). The semantic argument distinguishes “reason to believe” fraud may have been involved

from a determination that fraud was indeed involved. Dkt. 17 at 9, 12. From the government’s

perspective, this makes all the difference. Alicea contends that the SSA treated her as guilty of

participating in fraud when it assigned her claim to the OIG and her hearing to the FPU. Dkt. 14

at 12. She emphasizes that she was neither involved in the conspiracy linking Dr. Hernandez-

Gonzalez with other individuals, and she was never shown evidence that supports a reason to

believe that she was involved in the fraud that occurred. Id. at 9–10. The record before this court

includes Dr. Hernandez-Gonzalez’s plea agreements and materials relating to his fellow indicted

conspirators under the entry “jurisdictional document,” but none of it mentions Alicea. See Tr. 49–

99. Jurisdiction could be made clear in either a short statement about Dr. Hernandez-Gonzalez or
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                15

a more complete document demonstrating why the SSA referred Alicea’s case specifically for

redetermination.

         Alicea could not challenge the determination that fraud or similar fault was involved in her

application for benefits. See 42 U.S.C. § 405(u)(2); SSR 16-1p; HALLEX I-1-3-25(C)(4)(a)

(“adjudicators do not have discretion to reconsider the issue of whether the identified evidence

should be disregarded when based on an OIG referral of information.”). This limitation caused

more than just a procedural impact on her claim. The inclusion of the jurisdictional document in

her transcript lends an incriminating gloss to the documents that a neutral, factual statement of

redetermination would not. It associates her with Dr. Hernandez-Gonzalez’s crime in such a way

that she cannot extricate herself.

         The Supreme Court observed that evaluating fault “usually requires an assessment of the

recipient’s credibility, and written submissions are a particularly inappropriate way to distinguish

a genuine hard luck story from a fabricated tall tale.” Califano v. Yamasaki, 442 U.S. 682, 697

(1979). The Califano court, ruling on termination of welfare benefits, did not see how the pertinent

circumstances on which finding fault relies, including a beneficiary’s physical condition, mental

condition, and good faith, “can be evaluated absent personal contact between the recipient and the

person who decides his case.” Id. A one-sided credibility determination judges and, in some cases,

punishes a person on papers over which he or she lacked control rather than by their acts or intent,

which are more traditional metrics in our legal system. Adherence to procedure in this case leads

to the same consequence: the SSA attributes beneficiaries unknowing or innocent of fraudulent,

third-party conduct with that criminal act without an opportunity to challenge that determination.

Hicks, 909 F.3d at 803.

         Even if Alicea could have challenged the determination, she argues that limits on the time

period at issue and admissible evidence would have hobbled any challenge. Dkt. 14 at 12–24. Had

the SSA conducted the investigation into Dr. Hernandez-Gonzalez and the others, then the

adjudicator would have retained discretion to consider or disregard the allegedly fraudulent

evidence. HALLEX I-1-3-25(C)(4)(a). Here, the SSA initially received tips about suspicious
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                 16

activity in Puerto Rico disability insurance claims and referred the information to the OIG for

investigation, thus guaranteeing any redeterminations would be subject to the stricter evidentiary

standards and precluding ALJ’s discretion. See Bowles Decl. ¶ 2. This case demonstrates the

danger of such a black and white rule—the SSA’s table of contents instructed that Exhibits 1F and

4F, i.e. Dr. Hernandez-Gonzalez’s medical reports, should be disregarded, but each included a

medical record from Dr. Ramos. See Tr. 167. The ALJ, had he blindly accepted the SSA’s

designations, might also have overlooked the objective MRI reports created within the closed

period. See Tr. 24. That careful reading of the record hints at the dangers in treating ALJs like mere

paper-pushers; ALJs adjudicate, and they are well-placed to weigh evidence and catch errors

inevitable in a process which swept up more than 7,000 cases in Puerto Rico alone. When an ALJ

is denied discretion and primed with a largely irrelevant criminal history, it is unsurprising that he

might conclude that a beneficiary was being “inconsistent” and failing to provide medical

evidence. Tr. 24. Such negative assumptions color the rest of a beneficiary’s application and

testimony with potentially grave repercussions. The government notes the ALJ’s conclusion that

the MRI reports alone cannot sustain a finding of disability but does not comment on their status

as excluded. Dkt. 17 at 19.

         Alicea raises other concerns on the application of the time period in this case: June 12,

2009 through January 28, 2010.4 She contends that the closed period mathematically prevents her

from qualifying as disabled because it extended from June 2009 to January 2010, but disability

must be present for twelve consecutive months for the claimant to qualify for insurance. Dkt. 14

at 22. The law, however, enables a claimant to establish a qualifying disability within a period of

less than a year if it “can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A) (emphasis added). More compelling is her argument about the legality

of applying a closed period.




         4
        In one letter, the SSA stated that the time period would be June 12, 2009 through February 8,
2010. See Exs. 10B, 11B. The government does not address the variation in dates.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                 17

         In the vast majority of social security cases, the only legally relevant period is the date

through which the claimant was last insured for disability benefits (“Date Last Insured” or “DLI”).

“To establish a period of disability, you must have disability insured status in the quarter in which

you become disabled or in a later quarter in which you are disabled.” 20 CFR § 404.131; see also

42 U.S.C. §§ 423(a), (c)(1). A qualifying DLI, therefore, is necessary for a person to be entitled to

disability insurance benefits from the SSA. Alicea’s DLI is December 31, 2013. Tr. 22. Alicea

argues that law allows her to establish a period of disability at any time during that period, and the

use of the closed period is at odds with the policy underlying the DLI. Dkt. 14 at 17, 19. The

government contends that Alicea could have filed a new application for disability insurance

benefits at any time, so the closed period did not truly preclude her from receiving benefits. Dkt.

17 at 13–14. Because this is a redetermination case, DLI plays a different role. Id.

         When a claimant files for disability, the onset date he or she chooses is subject to change.

An arbiter might conclude that disability began on a later date, so using that onset date as a cut-off

may prevent the claimant from later filing evidence created prior to the onset date as support in

redetermination proceedings. Id. at 19. Normally, this would not have a great impact. In a

redetermination case, however, it could lead to the exclusion of evidence supporting a disability at

the onset date by, for example, demonstrating a steady deterioration in physical or mental health

which might impact the ultimate severity of an impairment. Alicea’s medical records demonstrate

this precise problem: three of the six appointment notes from Dr. Soto precede the closed period

as do records from Dr. Ramos. See Tr. 24 (citing Ex. 2F); Ex. 1F at 8–10.

         Alicea also argues that she must be given a chance to appeal the SSA’s determination that

it overpaid her by $60,841.00. Tr. 27; Ex. 12B at 2. The government responds that Alicea may

obtain a waiver of the overpayment. Dkt. 17 at 14 (quoting 42 U.S.C. § 404(b)). Beneficiaries may

seek a disability insurance waiver to avoid repayment of benefits later deemed to be overpayments.

42 U.S.C. § 404(b)(1) (“there shall be no adjustment of payments to, or recovery by the United

States from, any person who is without fault if such adjustment or recovery . . . would be against

equity and good conscience.”). Waiver, however, is not guaranteed. In the cases consolidated in
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                     18

Hicks, the SSA declined to offer blanket amnesty to plaintiffs. Hicks, 909 F.3d at 802. The statute

requires only that so-called overpayments be waived for “any person who is without fault.” 42

U.S.C. § 404(b)(1).

         The questions Alicea raises are not unique to this district. The Sixth Circuit recently found

procedural due process violations in eleven consolidated redetermination cases. Hicks v. Comm’r

of Soc. Sec., 909 F.3d 786 (6th Cir. 2018). A vigorous dissent, however, reflects both the SSA’s

position, see Dkt. 22, and the position of some district courts in the Fourth and Eleventh Circuits.

See, e.g., Robertson v. Berryhill, Civil No. 16-3846, 2017 WL 1170873 (W.D. Va. March 28, 2017);

Roberts v. Commissioner, Civil No. 17-565, 2017 WL 5712895 (M.D. Fla. Oct. 27, 2017). Judges

decided those cases prior to Hicks, many favorably citing cases which Hicks overturns. Other

district courts in the Fourth and Seventh Circuits, writing after Hicks, found the Sixth Circuit

opinion persuasive and reached the same conclusion. Tyler J. v. Saul, Civil No. 17-50090, 2019

WL 3716817, at *4–8 (N.D. Ill. Aug. 7, 2019); Kirk v. Berryhill, Civil No. 17-2189, 2019 WL

2950022, at *7–8 (D.S.C. July 9, 2019). The First Circuit faced a question similar to Alicea’s but

resolved the matter on threshold procedural grounds before it could reach the due process issue.

Justiniano v. SSA, 876 F.3d 14, 27–28 (1st Cir. 2017). The First Circuit favorably cited a lower

court case affirmed in Hicks when it observed that the plaintiffs in Justiniano showed “at least a

colorable claim of ultimate success on the merits.” Id. at 28 (citing Hicks v. Colvin, 214 F. Supp.

3d 627, 633–46 (E.D. Ky. 2016) aff’d sub nom Hicks v. Commissioner, 909 F.3d 786).

         Procedural due process varies according to the context, and the Supreme Court established

a balancing test to measure the required level of due process in Mathews v. Eldridge, 424 U.S. 319

(1976). To evaluate the procedural safeguards the Constitution requires in a given scenario, a court

must weigh three distinct factors:

         First, the private interest that will be affected by the official action; second, the risk
         of an erroneous deprivation of such interest through the procedures used, and the
         probable value, if any, of additional or substitute procedural safeguards; and finally,
         the Government's interest, including the function involved and the fiscal and
         administrative burdens that the additional or substitute procedural requirement
         would entail.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                        19


Id. at 335. The courts in Hicks, Kirk, Roberts, and Robertson each applied the Mathews balancing

test to review Social Security disability insurance redeterminations challenged by the plaintiff. 5

Notably, each of those redeterminations involved attorney Eric Conn and ALJ David B. Daugherty,

both of whom pleaded guilty to a scheme to defraud the SSA through falsified medical documents

in disability insurance claims. Hicks, 909 F.3d at 791–92, 797–805 (finding due process

violations); Kirk, 2019 WL 2950022, at *2 (finding due process violations); Robertson, 2017 WL

1170873, at *1, *6–14 (finding no due process violations); Roberts, 2017 WL 5712895, at *1

(finding no due process violations). Hicks found due process violations in the restrictions placed

on ALJ discretion, which varied solely based on which office referred the cases for

redetermination. Hicks, 909 F.3d at 801–04.

         Turning to the Mathews factors, Alicea’s private interests at stake are clear in her

contentions above. The Sixth Circuit in Hicks remarked on the unchallengeable association

between an innocent beneficiary and a criminal act. Hicks, 909 F.3d at 803. Such an association

threatens a beneficiary’s dignity, and the inability to challenge the government’s declaration that

there is “reason to believe” the beneficiary was involved in fraud can damage a person’s sense of

self-worth and reputation in the community. More immediately, the SSA deprived Alicea of the

disability insurance benefits on which she relied and requested repayment of the benefits she

received. It is commonly acknowledged that a Social Security disability insurance beneficiary has

a substantial interest in receiving those benefits, and erroneous termination can cause significant

hardship. See, e.g., Mathews, 424 U.S. at 342; Robertson, 2017 WL 1170873, at *6. Here, the

hardship is twofold: termination of payment and a sudden debt of more than $60,000.



         5
          While these cases each applied Mathews, it bears noting that the Sixth Circuit in Hicks also applied
a minimum due process analysis. Hicks, 909 F.3d at 797. The court explained its decision as reflecting that
procedural due process in the redetermination context required, “at a minimum, ‘a fair opportunity to rebut
the Government’s factual assertions’” whereas Mathews better applies to cases determining whether
additional process is due. Id. Hicks ultimately found that petitioners prevailed under the minimum due
process test as well as under Mathews. Id. I apply Mathews as the stricter of the two tests and because both
parties considered it the appropriate method.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                20

         As to the second Mathews factor, the SSA contends that safeguards already in place temper

the risk of erroneous deprivation. Dkt. 17. at 14–18. As a preliminary matter, the SSA points out

that a new application for disability insurance benefits may be submitted at any time, even during

the redetermination process. Id. at 14; see also HALLEX I-1-3-25(C)(4)(c). Three other extant

safeguards the SSA points to are: beneficiaries can submit additional evidence during the ten-day

period and prior to a hearing before an ALJ; the ALJ is impartial; and a hearing on the evidence

occurs. Dkt. 17 at 15–17.

         The SSA notified Alicea that her case would be redetermined in May 2014, and the closed

period restricted admissible evidence to medical records from more than five years prior. The

ability to submit additional evidence is a strong safeguard, though it is not a panacea for

disregarded evidence or the association with fraud. As the courts in Kirk and Robertson observe,

asking plaintiffs to gather medical records from years or decades prior is burdensome. Kirk, 2019

WL 2950022, at *9; Robertson, 2017 WL 1170873, at *7. Many beneficiaries provide the only

copies of their medical records to representatives during the initial claim, others may have lost

their records, physicians may have destroyed old reports, and some plaintiffs may have foregone

second opinions due to trust in their primary physician. Kirk, 2019 WL 2950022, at *9; Robertson,

2017 WL 1170873, at *7. The SSA contends that it may help obtain new evidence, but this is

limited in several ways. Dkt. 17 at 15. First, such help is only granted when “requested and

appropriate.” Id. The SSA provides aid when “[m]edical or vocational expert advice is needed,”

but the guidelines imply that having medical evidence completely disregarded does not equate to

a need for additional expert advice. See HALLEX I-1-3-25(C)(4)(b). Indeed, the SSA

circumscribes when it is willing to develop evidence in redeterminations based on fraud or similar

fault to “[e]vidence that is new, material, and related to the period at issue” and either incomplete

or where “the record does not show that SSA previously made every reasonable effort to develop

the same evidence.” Id. An adjudicator may also request development of new sources of

information. This may reduce the risk of erroneous deprivation, but its discretionary nature

diminishes its potential impact.
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                 21

          The additional safeguards put forth by the SSA cannot mitigate the greatest risk in

redetermination: exclusion of suspect medical evidence. See Hicks, 909 F.3d at 801; Robertson,

2017 WL 1170873, at *7. Supreme Court precedent indicates that the risk of erroneous deprivation

is “unacceptably high” when the plaintiff is denied notice of the SSA’s factual assertions and “a

fair opportunity to rebut those assertions before a neutral decisionmaker.” Hamdi v. Rumsfeld, 542

U.S. 507, 533 (2004). Here, the SSA denied Alicea access to its investigative report, which made

it impossible for her to challenge those assertions before the ALJ. The fraud or similar fault finding

was not even on the table—only the non-excluded medical evidence could be considered.

Exclusion presents a multifaceted due process problem. Plaintiffs do not receive notice of the

factual determinations detailing the reason to believe fraud or similar fault was involved in their

application, large amounts of evidence may be excluded when only small portions likely qualify

for exclusion, and OIG and SSA investigation findings are treated differently.

         The government also suggests the loss of benefits may be a less significant hardship than

it appears because terminated beneficiaries may obtain waivers of overpayment. Dkt. 17 at 14.

Because overpayments may be waived for “any person who is without fault,” 42 U.S.C. §

404(b)(1), additional evidentiary hearings would have to be held for waiver to qualify as an

adequate safeguard. As it stands, the application for waiver includes the same evidentiary

weaknesses as the redetermination hearings.

         As the Sixth Circuit found in Hicks, I conclude that “the risk of an erroneous deprivation

under the SSA’s current framework is too high.” Hicks, 909 F.3d at 800. The opportunity to attack

the redetermination finding is not equivalent to the ability to attack the determination that similar

fault or fraud was involved in an application and explicit instructions to disregard evidence.

Because plaintiffs lack access to the factual determinations, they cannot challenge the amount or

type of evidence disregarded. Nor can ALJs, because OIG investigation findings are rendered

conclusive by law. See 42 U.S.C. § 405(u)(2). This would resolve the issue spotted in Hicks, where

the OIG knew that only a small portion of each physician’s report was fraudulently prepared, but

the SSA ordered ALJs to disregard any evidence signed by those physicians, including materials
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)               22

for which there was no claimed reason to believe fraud or similar fault was involved. Hicks, 909

F.3d at 801. The same occurred here, where Exhibit 1F included what appeared to be objective

evidence from within the closed period and medical evidence from Dr. Ramos, who was not

associated with the fraud conspiracy. This tangle of deference to the OIG findings heightens the

risk of erroneous deprivation to an untenable level. The impartial ALJ and the existence of a

hearing at which the plaintiff may testify could be powerful safeguards, but when the ALJ lacks

discretion and the evidence presented and heard comes pre-censored, a high risk of deprivation

remains. Moreover, a grant of discretion to ALJs reviewing redeterminations based on OIG

investigations should not be burdensome because they already apply discretion in the case of SSA

investigations.

         As to the final Mathews factor, the SSA has a strong interest in reducing costs and

maintaining efficiency. The Social Security Act requires the SSA to “immediately redetermine”

benefits where there is “reason to believe fraud or similar fault was involved in the application.”

42 U.S.C. § 405(u)(1)(A). Additional hearings in which plaintiffs could challenge the OIG finding

would take time, thus delaying the redetermination process. The Robertson court called this delay

“[t]he greatest detriment to the SSA” in requiring such hearings. Robertson, 2017 WL 1170873, at

*10. Hearings could increase the cost of the redetermination process, though it is probable that

ALJs review most redeterminations because former beneficiaries likely challenge their

terminations if able. The Sixth Circuit observed that requiring ALJs to review the sufficiency and

merits of the OIG investigations would be a great burden in addition to potentially infringing on

law enforcement efforts, and the SSA makes the same argument here. See Hicks, 909 F.3d at 803;

Dkt. 22 at 20. It is unclear, however, why an ALJ would be unable to review OIG evidence in

addition to the complex and lengthy records they already endure. The burden additional records

create is more likely borne by OIG investigators, who would have to be more detailed in explaining

why there is “reason to believe fraud or similar fault” was involved in any individual beneficiary’s

application in order for ALJs to have sufficient information to review those findings. Alicea’s case

was one of 7,000 reviewed by the SSA. Bowles Decl. ¶ 5. Such review would not so much infringe
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                  23

on law enforcement investigations as demand a level of detail and proof from investigators

commensurate with the consequences of their findings. Furthermore, the SSA already offers that

level of proof because its investigators are not afforded the same level of deference as OIG’s, not

to mention that waiver applications the SSA promotes as a safeguard also require an individualized

finding of fault. If the SSA can rise to meet a burden of thoroughness and factual support, so must

the OIG.

         The SSA also contends that requiring specific findings in every redetermination would

infringe on the authority of the Department of Justice or the OIG “to identify and prosecute

program fraud and render findings that can themselves serve as the basis for redeterminations.”

Dkt. 17 at 17 (citing Robertson, 2017 WL 1170873, at *5). Requiring specific findings certainly

would be an additional responsibility, but placing OIG investigations on a level with SSA

investigations, for example, does not strip away authority to investigate or to prosecute.

                                                  CONCLUSION

         On balance, the Mathews factors favor Alicea and other plaintiffs whose disability

insurance benefits were terminated after this particular OIG investigation led to redeterminations.

The administrative burden on the SSA cannot stand up to the risks of erroneous deprivation.

Without review or the opportunity to challenge the finding of fraud or similar fault, the statute

breaks with Mathews. It denies plaintiffs whose benefits are terminated an adequate opportunity

to challenge the OIG investigation and the application of those investigations’ findings to their

individual medical records. Where the government seriously injures an individual based on its

factual findings, the individual must be given both access to those facts and the opportunity to

prove them untrue. Greene v. McElroy, 360 U.S. 474, 496 (1959). This Supreme Court calls this

opportunity “immutable in our jurisprudence.” Id.

         As the district court in Hicks observed, social security redeterminations are somewhat of

an outlier in due process cases. See Hicks v. Colvin, 214 F. Supp. 3d at 630 (noting that the

opportunity to challenge the facts against them before a neutral arbiter is afforded to: suspected Al

Qaeda operatives, employees fired for lying on employment forms, and persons subject to a seizure
Alicea-Gonzalez v. Commissioner of Social Security, Civil No. 18-1222 (BJM)                  24

of goods pursuant to a writ of replevin). The OIG finding, in contrast, is treated as determinative;

there is no provision for claimants to prove that, in their case, reports were neither exaggerated nor

fraudulent. The SSA contends that this procedure satisfies due process because claimants may file

new benefits applications and the temporary loss of benefits does not outweigh the burdens of

additional procedure to the already years-long process. Dkt. 17 at 14–18. A chance to start over

cannot erase loss caused by the violation of one’s constitutional rights. Alicea’s claim for disability

insurance benefits was deemed fraudulent without the opportunity for her to rebut that assertion.

Similarly, disregarding evidence absent a direct showing that the evidence has been tainted by

fraud denies disability insurance beneficiaries a fair opportunity to make their case. Such treatment

violates the Due Process Clause of the Fifth Amendment and warrants remand for proceedings

consistent with this opinion.

                                                       ORDER

         The Due Process clause requires the SSA to give beneficiaries in redetermination cases the

opportunity to challenge the application of fraud and similar fault to their cases and the consequent

disregard of entire medical reports. Because the plaintiff was denied the opportunity to show why

her medical reports were not tainted by fraud, this case is REMANDED pursuant to sentence four

of 42 U.S.C. § 405(g) for further proceedings consistent with this ruling. Should Alicea file a

motion so requesting, her benefits may be reinstated pending the Commissioner’s decision on

remand.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 6th day of September, 2019.


                                                        S/Bruce J. McGiverin
                                                        BRUCE J. MCGIVERIN
                                                        United States Magistrate Judge
